Exhibit 16(a)(5) [ING LOGO] AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 580-2831 Fax: (860) 580-4934 Michael.Pignatella@us.ing.com June 21 , 2010 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company Prospectus Title: Guaranteed Accumulation Account Post-Effective Amendment No. 2 to Registration Statement on Form S-1 File No.: 333-158492 Dear Sir or Madam: As Counsel to ING Life Insurance and Annuity Company, a Connecticut life insurance company (the Company), I have represented the Company in connection with the Guaranteed Accumulation Account (the Account) available under certain variable annuity contracts and the S-1 Registration Statement relating to such Account. In connection with this opinion, I have reviewed the Registration Statement on Form S-1 relating to such Account, and this Post-Effective Amendment No. 2 including the prospectus, and relevant proceedings of the Board of Directors. Based upon this review, and assuming the securities represented by the Company are issued in accordance with the provisions of the prospectus, I am of the opinion that the securities, when sold, will have been legally issued, and will constitute a legal and binding obligation of the Company. I further consent to the use of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Michael A. Pignatella Michael A. Pignatella Counsel One Orange Way ING North America Insurance Corporation Windsor, CT 06095
